GUNTHER, Chief Judge.
Appellant, George May, defendant below, appeals a final judgment for damages and replevin entered in favor of the appellee, General Electric Capital Auto Lease, Inc., plaintiff below (Gecal). Gecal cross-appeals that portion of the final judgment which denies its request for attorney’s fees. We affirm the main appeal and because Gecal pled entitlement to attorney’s fees, reverse and remand the cross-appeal to allow Gecal an opportunity to present evidence concerning the amount of attorney’s fees incurred. See Cheek v. McGowan Elec. Supply Co., 511 So.2d 977 (Fla.1987) (proof of attorney’s fees, whether sought pursuant to statute or contract, may be presented for the first time after final judgment).
Accordingly, this case is affirmed in part, reversed in part and remanded to the trial court with directions to hold an evidentiary hearing on the amount of attorney’s fees incurred by Gecal.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
DELL and STEVENSON, JJ., concur.